DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed August 3, 2021 are acknowledged. Claims 1-5 amended. Claims 11-12 are newly added. No new matter has been added. Claims 1-12 are currently pending and considered in this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021 was filed after the mailing date of the Non-Final Rejection on May 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (previously cited, WO 2013144343 A1, cited by Applicant in IDS filed November 16, 2018).
Regarding Claim 1, Watson discloses an aluminum-based die-casting alloy consisting, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.25 to 0.35 percent chromium, 0.15 to 0.35 percent manganese, 0.05 to 0.2 percent titanium, less than 0.2 percent iron, less than 0.01 percent copper, less than 0.01 percent zinc, less than 0.003 percent phosphorus, less than 0.03% strontium, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; “0.01 to 0.25wt%...chromium (Cr)” Pg. 3, lines 7-9; “minor alloying elements…maximum 0.3wt%...chromium (Cr)” Pg. 8, lines 16-20; Watson does not disclose the elements of P or Sr, therefore, one of ordinary skill in the art would recognize that these elements are not present in the alloy and are 0%, which reads on the claimed ranges; “Ti is in the range from 0.02 to 0.25wt%” Pg. 7, line 15; “optionally…copper (Cu), zinc (Zn)” Pg. 3, lines 17-21; one of ordinary skill in the art would recognize therefore that Cu and Zn are not required and may be 0% which reads on the claimed less than 0.01% of Cu and less than 0.01% Zn; all other additionally disclosed elements are optional (see Pg. 8, lines 16-21) and therefore may be 0 wt% which reads on the ‘consisting of’ language; further, these additional elements, if present, are required to have a sum of less than 0.5wt%, which also reads on the claimed up to about 0.5 percent other elements; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 2, Watson discloses wherein for a part to be utilized as a structural part for automobile and airplane industries, an aluminum alloy requires a yield strength of at least 150MPa, a UTS of at least 300MPa and an elongation of at least 15% (see Pg. 1, lines 24-28; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05)), but does not disclose wherein a cast specimen of the alloy, without heat treatment of the cast specimen, has a tensile strength of at least 250 MPa, an ultimate tensile strength of 280 MPa, and a total elongation of at least 15 percent, each determined a test specimen at 25C. 
However, it would have been obvious to one of ordinary skill in the art that a casting of the composition disclosed by Watson within the ranges claimed would produce a specimen of the claimed mechanical properties because the compositional ranges disclosed by Watson are identical to those of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. To be clear, the alloy composition for which the claims are directed to are identical to that of Watson, and it would be obvious therefore that the alloy of Watson be capable and also produce a casting with the claimed mechanical properties.

Regarding Claim 3, Watson discloses an aluminum-based die-casting alloy consisting, by weight, of 5 to 9 percent magnesium, 0.25 to 0.35 percent chromium, 0.15 to 0.35 percent manganese, 1.0 to 3.0 percent silicon, 0.05 to 0.1 percent titanium, less than 0.15 percent iron, up to about 0.01 percent copper, less than 0.01 percent zinc, less than 0.003 percent phosphorus, less than 0.03% strontium, and the balance aluminum (see Pg. 8, lines 11-22; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; Watson does not disclose the elements of phosphorus or strontium, and one of .

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (previously cited and cited by Applicant in IDS filed November 16, 2018, WO 2013144343 A1) in view of Nagasaka (previously cited, US 2006/0137774 A1) and Suzuki (previously cited, US 4380261 A).
Regarding Claim 4, Watson discloses a method of die-casting an article using an aluminum-based alloy (“die-casting” Pg.1, line 11 and Pg. 10, line 1; “aluminum alloy, a casting, a component and a method of making an aluminum alloy” Pg. 2, lines 6-7), the article being cast in a mold cavity of a die (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6) the method comprising: 
injecting a mold-filling volume of a molten aluminum-based alloy into the mold cavity of the die (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6), maintaining a predetermined pressure on the molten aluminum-based alloy to force the molten alloy into full conformance with the surfaces of the cavity (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6; one of ordinary skill in the art would understand that cooling the melt ‘under pressure’ reads on the claimed 
the molten aluminum-base alloy having a composition consisting essentially, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.25 to 0.35 percent chromium, 0.15 to 0.35% manganese, less than 0.2 percent iron, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; “0.01 to 0.25wt%...chromium (Cr)” Pg. 3, lines 7-9; “minor alloying elements…maximum 0.3wt%...chromium (Cr)” Pg. 8, lines 16-20; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and 
cooling the molten aluminum-based alloy to form the solid shape of the article and removing the solid die-cast article shape (“cooling the melt down under pressure to form a casting, and releasing the casting from the die” Pg. 10, lines 5-6).
Watson does not specifically disclose forming a thin-walled casting, and is silent towards the structure of the die casting mold or one which forms a thin walled casting, and therefore a does not specifically disclose wherein the die cavity has surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section with a thickness of three millimeters or less.
Nagasaka discloses a similar method for die-casting aluminum alloy castings (“aluminum alloy for die castings” Abstract; “production process for producing aluminum alloy castings using the aluminum alloy for die castings” [0030]; “melt…filled into the mold…after the decompression step after having decompressed the inside of the mold to at least a predetermined pressure…making it possible to prevent phenomena wherein the mold internal pressure rises during melt fillings so as to impede the flow of the melt. Thus, the fluidity of the melt can be further improved” [0032]) wherein a molten aluminum-based alloy is injected into a mold cavity of a die, wherein the cavity has surfaces formed by separable facing mold members (“mold is closed…cavity 15 is formed between movable block 12 and stationary platen 10 where a product shape of aluminum alloy castings is made” [0076]; see Fig. 9, mold wall 12 and mold 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the thin-wall die-casting mold comprising a die cavity with surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section, to produce a thin-walled section with a 0.5-1.5mm thickness, as also taught by Nagasaka, for the invention disclosed by Watson. One would be motivated to use the defined mold cavity and die wall configuration in order to manufacture thin-walled radiator fins for automobiles or aviation components. 
Watson and Nagasaka are silent to the material of the die casting mold; however, it is well-known in the art of die-casting and casting of aluminum alloys in general to use steel, such as hardened tool steel, which comprises a much higher melting point than that of aluminum and its alloys, and retains its hardness and shape at high temperatures. For example, Suzuki discloses a similar die-casting method wherein the two facing mold dies are comprised of hot tool steel (see Fig. 1, impression block 20 and movable core 26; “impression block 20 made of hot tool steel (SKD 61)” Col. 4, lines 42-43; “movable core 28 made of hot tool steel (SKD 61)” Col. 4, lines 60-61). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used tool steel for the die, as taught by Suzuki, for the invention disclosed by Watson and Nagasaka. One would be motivated to use tool steel in order to manufacture a component of the correct shape, and because this material is well-known and commonly used in the art of die-casting.

Regarding Claim 5, Watson discloses wherein the cast molten aluminum-based alloy consists, by weight of 5 to 9 percent magnesium, less than 0.15 percent iron, 0.25 to 0.35 percent chromium, 0.15 to 0.35% manganese, less than 0.01 percent copper, 2.0 to 3.0 percent silicon, less than 0.01 percent zinc, 0.05 to 0.1 percent titanium, less than 0.003 percent phosphorus, less than 0.01 percent strontium, and the balance aluminum (see Pg. 8, lines 11-22; “Ti is in the range from 0.02 to 0.25wt%” Pg. 7, line 15; 

Regarding Claim 11, Watson discloses a method of die-casting an article using an aluminum-based alloy (“die-casting” Pg.1, line 11 and Pg. 10, line 1; “aluminum alloy, a casting, a component and a method of making an aluminum alloy” Pg. 2, lines 6-7), the article being cast in a mold cavity of a die (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6) the method comprising: 
injecting a mold-filling volume of a molten aluminum-based alloy into the mold cavity of the die (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6), maintaining a predetermined pressure on the molten aluminum-based alloy to force the molten alloy into full conformance with the surfaces of the cavity (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6; one of ordinary skill in the art would understand that cooling the melt ‘under pressure’ reads on the claimed limitation of maintaining a predetermined pressure on the molten alloy, and would result in the molten alloy conforming to surfaces of the cavity as claimed; additionally, it is well-known in the art of die casting to cast under pressure such that the melt conforms to the desired shape of the mold in order to increase the precision of the component shape and reduce the need for post-treatment processes), 

cooling the molten aluminum-based alloy to form the solid shape of the article and removing the solid die-cast article shape (“cooling the melt down under pressure to form a casting, and releasing the casting from the die” Pg. 10, lines 5-6); and
reheating the solid die-cast article shape in a precipitation hardening process (“samples were subjected to an ageing treatment…in the furnace” Pg. 10, line 23 - Pg. 11, line 2; one ordinary skill in the art would appreciate that aging in a furnace after cooling would require re-heating).
Watson does not specifically disclose forming a thin-walled casting, and is silent towards the structure of the die casting mold or one which forms a thin walled casting, and therefore a does not specifically disclose wherein the die cavity has surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section with a thickness of three millimeters or less.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the thin-wall die-casting mold comprising a die cavity with surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section, to produce a thin-walled section with a 0.5-1.5mm thickness, as also taught by Nagasaka, for the invention disclosed by Watson. One would be motivated to use the defined mold cavity and die wall configuration in order to manufacture thin-walled radiator fins for automobiles or aviation components. 
Watson and Nagasaka are silent to the material of the die casting mold; however, it is well-known in the art of die-casting and casting of aluminum alloys in general to use steel, such as hardened tool steel, which comprises a much higher melting point than that of aluminum and its alloys, and retains its hardness and shape at high temperatures. For example, Suzuki discloses a similar die-casting method wherein the two facing mold dies are comprised of hot tool steel (see Fig. 1, impression block 20 and movable core 26; “impression block 20 made of hot tool steel (SKD 61)” Col. 4, lines 42-43; “movable core 28 made of hot tool steel (SKD 61)” Col. 4, lines 60-61). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used tool .

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 2013144343 A1, previously cited and cited by Applicant in IDS filed November 16, 2018) in view of Nagasaka (previously cited, US 2006/0137774 A1) and Suzuki (previously cited, US 4380261 A), as applied to Claim 4 above, and in further view of Takahashi (previously cited, US 20160245296 A).
Regarding Claim 6, Watson discloses wherein the temperature of the volume of molten aluminum-based alloy injected into the mold cavity is in the range of 670°C to 730°C (“maintaining the melt at a temperature required for die casting, for example a temperature of around 100C above the liquidus” Pg. 10, lines 1-2). One of ordinary skill in the art appreciate that a temperature required for die casting, for example one which was around 100C above the liquidus of the alloy, would read on the claimed temperature range. For example, Takahashi discloses wherein a proper die-casting temperature for an aluminum alloy is at least 720C, which reads on the claimed range, in order to form a product which does not solidify early inside the product space (see para. [0037]). Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. One would be motivated to use the range of 670C-730C in order to supply an aluminum alloy metal which is in the molten state such that it may be properly die-cast and be capable of filling the mold, and so that the melt does not start to solidify prematurely. 

Regarding Claim 7 and 8, Watson discloses wherein (Claim 7 and 8) facing mold members are maintained at a temperature in the range of greater than 150C during the formation of the cast article (“preheated die held at a temperature above 150C” Pg. 10, lines 3-4; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Takahashi further discloses wherein the preheated die is heated to at least 200C in order to avoid premature solidification of the melt (“preheating temperature of the the cast article is removed from the mold members at a cast article temperature in the range of 180°C to 230°C …mold is less than 200C, solidification takes place before the charged molten metal reaches the mold end” [0037]) and wherein the chill temperature of the removed article from the mold members is 100C-250C or less in order to avoid shrinkage cavity failures and botched castings (“when the chill temperature is below 100C, solidification becomes excessively fast, and causes misruns. On the other hand, when the chill temperature exceeds 250C, the rate of solidification from the chill becomes slower, and a shrinkage cavity failure occurs” [0037]). To be clear, one of ordinary skill in the art would appreciate the cast article is removed from the mold members therefore at this chill temperature, such that the cast article having a temperature in the range of 180-230C as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the further specified temperatures taught by Takahashi for the invention disclosed by Watson, such that dies are (Claim 7 and 8) preheated and held at 200C-230C, and wherein (Claim 8) the cast article is removed from the mold members at a cast article temperature in the range of 180°C to 230°C. One would be motivated to use these temperatures in order to form a component without solidification occurring too early or too quickly, thus avoiding shrinkage cavity failures or unusable castings (see teaching by Takahashi above).
 
Regarding Claim 9, Watson discloses wherein the die-cast article shape is removed from the mold (“releasing the casting from the die” Pg. 10, line 6) and wherein aging may subsequently be performed (“samples were subjected to an ageing treatment…in the furnace” Pg. 10, line 23 - Pg. 11, line 2). Watson does not specifically disclose wherein the aging occurs before further cooling, but it would 
Watson does not specifically disclose a range of aging temperatures, therefore wherein the article is specifically re-heated from the removal temperature (minimum 180C) for the precipitation hardening process.
Takahashi discloses wherein aging may occur at preferably 190-210C, in order to sufficiently improve strength without producing precipitates which are too coarse (“aging treatment involves a heat treatment performed preferably at 180 to 230C…more preferably 190 to 210C…precipitation strengthening for improving strength may become insufficient when the process temperature is below 180C…precipitated phase formed may coarsen (overaging), and may fail to provide a sufficient strengthening effect…when the process temperature exceeds 230C” [0053]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have aged the article after die removal and before cooling, as taught by Watson, such that the aging temperature was 190C-210C, as taught by Takahashi, and therefore the article re-heated, for the invention disclosed by Watson. One would be motivated to reheat above 180C to 190C-210C as a means to further improve strength (see teaching by Takahashi above).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 2013144343 A1, previously cited and cited by Applicant in IDS filed November 16, 2018) in view of Nagasaka (previously cited, US 2006/0137774 A1) and Suzuki (previously cited, US 4380261 A), as applied to Claim 4 and Claim 11 above, respectively, and in further view of Takahashi (previously cited, US 20160245296 A) with evidence by Kauffman (previously cited, “Introduction to Aluminum Alloys and Tempers”).
Regarding Claim 10, Watson discloses wherein the die-cast article shape is (i) removed from the mold (“releasing the casting from the die” Pg. 10, line 6) and re-heated with post treatment by aging (“samples were subjected to an ageing treatment…in the furnace” Pg. 10, line 23 - Pg. 11, line 2). Watson is silent towards a heat treatment (solution treatment) prior to aging. 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have subjected the article to a temperature in the range of 480°C to 540°C to promote solution of separate phases in the microstructure of the cast article and then reheated to a temperature in the range of 180C to 250C for a period to produce precipitation hardening in the cast article, as taught by Takahashi, for the invention disclosed by Watson. One would be motivated to use these heat treating steps in order to strengthen the article homogenously (see teaching by Takahashi, para. [0051]-[0053]).
Takahashi by example discloses 8 hours for solution heat treatment (see para. [0058]), but is silent towards a range for solution heat treatment, and does not disclose a period of two to six hours. Takahashi also does not disclose rapidly cooling to a temperature below 100C after solution heat treatment and prior to aging.
However, it would have been obvious to one of ordinary skill in the art to have solution treated the article for 2-6 hours as claimed, as the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Additionally, it is well-known in the art and recognized by one of routine and ordinary skill in the art that quenching is required after solution heat treatment and before aging in order to properly produce the precipitates in the aging step. One of ordinary skill in the art would recognize that without quenching phases would partition incorrectly from the solution heat treatment step, produce unwanted phases, and the precipitate hardening would not produce the desired effects. One of ordinary skill in the art would be aware that basic solution heat treatment and aging steps would require quenching (and therefore cooling to 100C or below) after solution heat treatment and prior to aging (see evidence by Kauffman, which describes basic temper designations well-known in the art for heat treating Mg-Si containing aluminum alloys, “T, thermally treated to produce stable tempers…most widely used for heat treated alloys, and applies to any product form of any heat treatable alloy that has been given a solution heat treatment followed by a 

Regarding Claim 12, Watson discloses wherein the die-cast article shape is (i) removed from the mold (“releasing the casting from the die” Pg. 10, line 6) and re-heated with post treatment by aging (“samples were subjected to an ageing treatment…in the furnace” Pg. 10, line 23 - Pg. 11, line 2). Watson is silent towards a heat treatment (solution treatment) prior to aging. 
Takahashi discloses wherein after demolding, the aluminum article is subjected to heat treatment in the range of 480°C to 540°C and aging in the range of 180C to 250C in order to refine the microstructure and strengthen the article (see para. [0051]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have subjected the article to a temperature in the range of 480°C to 540°C to promote solution of separate phases in the microstructure of the cast article and then reheated to a temperature in the range of 180C to 250C for a period to produce precipitation hardening in the cast article, as taught by Takahashi, for the invention disclosed by Watson. One would be motivated to use these heat treating steps in order to strengthen the article homogenously (see teaching by Takahashi, para. [0051]-[0053]).
Takahashi by example discloses 8 hours for solution heat treatment (see para. [0058]), but is silent towards a range for solution heat treatment, and does not disclose a period of two to six hours. Takahashi also does not disclose rapidly cooling to a temperature below 100C after solution heat treatment and prior to aging.
However, it would have been obvious to one of ordinary skill in the art to have solution treated the article for 2-6 hours as claimed, as the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the .

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that the invention composition is not obvious over Watson because Watson may potentially have additional elements. Applicant further argues that the examples of Watson in Table 1 do not comprise the claimed composition. 
This argument is not found persuasive as Watson teaches the claimed composition, such that the optional elements may be 0% which reads on the claimed ‘consisting of’ language and the limitation such that additional elements may be present up to 0.5% (see details in rejection above of Claims 1, 4 and 11). Additionally, it is not required that Watson provide an inventive example of the claimed composition in order for the claimed composition to be obvious over the 
Applicant argues that the particular composition claimed leads to cast specimens with high tensile strengths and elongation (see also Claim 2), but Watson nor any of the cited references disclose a cast specimen with these properties. 
This argument is not found persuasive as Watson discloses the particular claimed composition responsible for these properties of a cast specimen, as well as discloses casting the alloy, and it would have been obvious therefore that the alloy of Watson have and be capable of producing these properties when subjected to the step of casting which is well-known in the art. Also, see details above in the rejection of Claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735